 
FORBEARANCE AGREEMENT


This Forbearance Agreement (this "Agreement") is made and entered into as of the
__ day of May, 2011 (the "Execution Date"), by and among BA Note Acquisition
LLC, a Delaware limited liability company ("Lender"), DAL Group, LLC, a Delaware
limited liability company ("Borrower"), DJS Processing, LLC, a Delaware limited
liability company ("DJS Processing"), and Law Offices of David J. Stern, P.A., a
Florida professional corporation ("Law Office").


PRELIMINARY STATEMENT


A.   On or about March 18, 2010, Bank of America, N.A. ("Original Lender"), made
a loan ("Loan") to Borrower in the original principal amount of $15,000,000, as
evidenced by that certain Loan Agreement (the "Loan Agreement") and Promissory
Note, each dated as of March 18, 2010 (the "Promissory Note"; together with the
Loan Agreement and all loan documents executed, delivered and relating to the
Loan are referred to collectively as the "Loan Documents").
 
B.   All of Original Lender's right, title and interest in and to the Loan has
been transferred, sold and assigned to Lender.
 
C. Lender and Borrower entered into that certain Forbearance Agreement (the
"Original Forbearance Agreement") made as of December 9, 2010 (the "Original
Forbearance Date") pursuant to which Lender agreed to take no action to enforce
payment of the Indebtedness through March 9, 2011 (the "Effective Date").
 
D.   An Event of Default has occurred and is continuing under the Loan Documents
due to the failure of Borrower to pay the Loan in full under the terms of the
Original Forbearance Agreement and the other Loan Documents (the "Acknowledged
Defaults").
 
E.   Borrower has requested Lender to continue to forbear from exercising its
rights and remedies under the Loan Documents as result of the Acknowledged
Defaults.
 
F.   Lender has agreed to forbear from exercising certain of its rights and
remedies under the Original Forbearance Agreement and the other Loan Documents
on and subject to the terms and conditions set forth in this Agreement.
 
G.   Law Office has granted to DJS Processing a security interest in certain of
its property, including all of Law Office's accounts, pursuant to that certain
Security Agreement dated as of March 18, 2010 by and between Law Office and DJS
Processing, and DJS Processing collaterally assigned its right in such Security
Agreement to Lender to secure the Loan.
 
In consideration of $10.00 paid by each of the Parties (as hereinafter defined)
to the other, the mutual covenants herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Parties agree as follows:
 
 
1

--------------------------------------------------------------------------------

 


ARTICLE 1
DEFINITIONS
 
The terms set forth below have the meaning ascribed to them for purposes of this
Agreement.  Other capitalized terms contained in this Agreement shall have the
meanings assigned to them herein.  Any capitalized terms utilized in this
Agreement and not defined in this Agreement shall have the meanings set forth in
the Loan Agreement.
 
1.1   "Acknowledged Defaults" has the meaning set forth in the preamble to this
Agreement.
 
1.2   "Collateral" means any and all real and personal property described in any
of the Loan Documents as security for Borrower's obligations under the Loan.
 
1.3   "Debtor Proceeding" means any proceeding for relief, protection,
reorganization, liquidation, dissolution or similar relief for debtors under any
local, state, federal or other insolvency law or laws providing relief for
debtors.
 
1.4   “Designated Directors” means Kerry Propper, Stephen J. Bernstein, Jerry
Hutter and Nicholas Adler.
 
1.5   "Excess Cash" means all cash held by Borrower in its respective operating
accounts as of the second Friday of each two-week period set forth in the
Approved Budget, in excess of the amount of cash set forth in the Approved
Budget for such two-week period, inclusive of a variance equal to 10% of the
expenses budgeted for such two-week period and exclusive of any cash related to
COBRA payments and/or insurance reimbursements.
 
1.6   "Indebtedness" means the amounts described in Section 2.2(b), plus all
other amounts which may subsequently be due from Borrower to Lender under the
Loan Documents, this Agreement, and at law or in equity, including advances made
by Lender, together with any interest thereon.
 
1.7   "Law Office Excess Cash" means all cash held by Law Office in its
respective operating accounts as of the second Friday of each two-week period
set forth in the Approved Budget, in excess of the amount of cash set forth in
the Approved Budget for such two-week period, inclusive of a variance equal to
10% of the expenses budgeted for such two-week period.
 
1.8   "Party" means any, and "Parties" means all, of the signatories to this
Agreement.
 
1.9   "Sale Proceeds" means all cash held by Borrower Parties, collectively,
related to the sale of any assets of any of the Borrower Parties outside the
ordinary course of business, including, without limitation, the sale of all or
substantially all of the assets or equity interests of any Guarantor in a
transaction or series of related transactions; provided, however, that Sale
Proceeds shall not include the proceeds of the sale of any asset that is subject
of a security interest in favor of another party.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 2
ACKNOWLEDGMENTS, WARRANTIES AND REPRESENTATIONS OF BORROWER
 
Borrower acknowledges, warrants, represents and agrees as follows as of the
Execution Date:
 
2.1   Authority of Borrower.  Borrower is a duly organized and validly existing
limited liability company in good standing under the laws of the State of
Delaware and is qualified to transact business in the State of Florida.  Stephen
J. Bernstein ("Borrower Signatory") is the President of Borrower.  Borrower
Signatory, acting alone without the joinder of any other members or managers of
Borrower or any other party, has the power and authority to execute and deliver
this Agreement and any and all documents executed in connection herewith
(collectively referred to herein as the "Forbearance Documents") on behalf of
and to duly bind Borrower under this Agreement and the Forbearance
Documents.  The execution and delivery of, and performance under, this Agreement
and the Forbearance Documents by Borrower has been duly and properly authorized
pursuant to all requisite company action of Borrower and does not and will not
(x) violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to Borrower or Borrower's certificate of formation or articles of
organization, limited liability company or operating agreement or any other
organizational document of Borrower or (y) result in a breach of or constitute
or cause a default under any indenture, agreement, lease or instrument to which
Borrower is a party or by which the Collateral may be bound or affected.
 
2.2   Status of Loan.
 
(a)       Loan Documents.  The Loan Documents constitute valid and legally
binding obligations of Borrower and are enforceable against Borrower in
accordance with their terms.  There are no modifications, verbal or written, to
the Loan Documents.  Borrower, by its execution of this Agreement, waives and
releases all defenses, setoffs, claims, counterclaims or causes of action of any
kind or nature whatsoever against Lender and all of its past, present and future
officers, directors, employees, agents, servicers, attorneys, representatives,
participants, heirs, successors and assigns (collectively, "Lender Parties")
with respect to (i) the Loan, (ii) the Loan Documents, and (iii) the
Indebtedness.
 
(b)       Indebtedness.  As of March 9, 2011, the Indebtedness consisted of (i)
the outstanding principal balance (the "Principal Balance") of the Loan in the
amount of $4,929,29.26, and (ii) accrued and unpaid interest at the rate of
interest set forth in and in accordance with the terms of the Note and the
Original Forbearance Agreement in the amount of $27,717.97; provided, however,
interest on the outstanding Principal Balance shall continue to accrue as of the
Effective Date at a rate equal to twenty-four percent (24%) per annum,
compounded daily.  To the extent that Borrower or Law Office has insufficient
cash in any given two week period to fund the expenses set forth in the Approved
Budget for such two week period, the Lender may in its sole discretion make
additional advances to Borrower and/or the Law Office, as the case may be, in an
amount sufficient to cover the expenses set forth in the Approved Budget for
such two week period.   Any amount so advanced by Lender to Borrower from time
to time shall be added to the Indebtedness, shall be secured by the liens of the
Lender, and shall accrue interest at the rate set forth in this paragraph
2.2(b).  Any amount so advanced by Lender to Law Office from time to time shall
be added to the Indebtedness, shall be secured by the liens of the Lender, shall
accrue interest at the rate set forth in this paragraph 2.2(b) and shall also be
an obligation of Law Office.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)  No Novation or Release.  Except as otherwise expressly stated in any of
this Agreement, neither this Agreement, nor any payments made or other actions
taken pursuant to this Agreement, is intended to cure, and shall not be deemed
or construed to cure the existing defaults under the Loan Documents, or to
constitute a novation, or release of the Loan or the Loan Documents or to
constitute a modification, amendment, or waiver of the Loan or the Loan
Documents.  Except as otherwise expressly stated in this Agreement, it is the
intention of the Parties that the Loan remains in default and remains
immediately due and payable in full, notwithstanding this Agreement.  Except as
otherwise expressly provided in this Agreement, Lender reserves all of its
rights and remedies in connection with such defaults.
 
2.3   No Bankruptcy Intent.  None of Borrower or Guarantors (collectively,
"Borrower Parties") presently intend to (a) file a voluntary petition with any
bankruptcy court of competent jurisdiction or be the subject of any petition
under Title 11 of the U.S. Code, as amended (the "Bankruptcy Code"); (b) be the
subject of any order for relief issued under the Bankruptcy Code; (c) file or be
the subject of any petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
present or future federal or state act or law relating to bankruptcy,
insolvency, or other relief for debtors; (d) have sought or consented to or
acquiesced in the appointment of any trustee, receiver, conservator, liquidator
or assignee for the benefit of creditors; or (e) be the subject of any order,
judgment, or decree entered by any court of competent jurisdiction approving a
petition filed against such party in connection with any Debtor Proceeding.
 
2.4   Bank Accounts.  Schedule I lists all of the deposit accounts maintained by
Borrower, DJS Processing and any Guarantor at any bank or other financial
institution, and lists in each case the name in which the account is held, the
name of the depository institution, the type of account and the account number
(the "Existing Bank Accounts").
 
2.5   Continuity of Representations.  The representations and warranties
contained in this Agreement are true and correct in all material respects as of
the Execution Date and will survive the execution and delivery of and
consummation of all transactions under this Agreement.
 
ARTICLE 3
WARRANTIES AND REPRESENTATIONS OF LAW OFFICE
 
Law Office warrants and represents as follows as of the Execution Date:
 
3.1   Authority of Law Office.  Law Office is a duly organized and validly
existing corporation in good standing under the laws of the State of
Florida.  David J. Stern (“Law Office Signatory”) is the President of Law
Office.  Law Office Signatory has the power and authority to execute and deliver
the Forbearance Documents on behalf of and to duly bind Law Office under this
Agreement and the Forbearance Documents.  The execution and delivery of, and
performance under, this Agreement and the Forbearance Documents by Law Office
has been duly and properly authorized pursuant to all requisite company action
of Law Office, and does not and will not violate any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to Law Office or Law Office's
certificate of formation or articles of incorporation or shareholder agreements.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 4
COVENANTS OF BORROWER
 
4.1   Compliance with Loan Documents.  To the extent not inconsistent with the
terms of this Agreement, Borrower agrees to comply with and be bound by all the
terms, covenants, agreements, conditions and provisions set forth in the Loan
Documents.  During the term of this Agreement, Lender shall forebear from
declaring or enforcing a default based on the breach or violation of the
following provisions of the Loan Agreement:  Sections 8.2 (Financial
Information), 8.3 (Fixed Charged Coverage Ratio), 8.7 (Bank as Principal
Depository), 8.14 (Change of Management) 8.16(e) (Additional Negative
Covenants), 10.2 (Other Bank Agreements), 10.3 (Cross-Default), 10.8 (Existing
Agreements), 10.10 (Borrowing Base), 10.13 (Default Under Related Documents),
and 10.15 (Other Breach Under Agreement).  The Borrower shall only be required
to provide the notices set forth in Section 8.17 (Notice to Bank) of the Loan
Agreement related to any action or event arising on or after the Original
Forbearance Date.  The Lender shall forebear from declaring or enforcing a
default based on the breach or violation of Section 8.19 (Compliance with Laws),
Section 10.1 (Failure to Pay) and Section 10.12 (Governmental Action) of the
Loan Agreement arising prior to the Original Forbearance Date.
 
4.2   Notice of Proceedings.  Borrower shall notify Lender in writing, promptly
after acquiring knowledge, either directly or through any agent, of the
institution of any suit, administrative proceeding, adversary proceeding or
other legal proceedings which may materially affect its operations, financial
condition, or business or the transactions contemplated by this Agreement.
 
4.3   Release and Covenant Not To Sue.  In consideration of Lender's agreement
to the terms of this Agreement, Borrower and Guarantor, by execution of the
Joinder and Agreement of Guarantor attached hereto (the "Joinder"), on behalf of
themselves and each of their respective successors and assigns, remise, release,
acquit, satisfy and forever discharge Lender Parties, from any and all manner of
debts, accountings, bonds, warranties, representations, covenants, promises,
contracts, controversies, agreements, liabilities, obligations, expenses,
damages, judgments, executions, actions, claims, demands and causes of action of
any nature whatsoever, at law or in equity, known or unknown, either now accrued
or subsequently maturing, which any of them now has, from the beginning of the
world to and including the Execution Date, or shall or may have by reason of any
matter, cause or things arising out of or relating to (a) the Loan, (b) the Loan
Documents, (c) the Indebtedness, and (d) other agreement or transaction between
Borrower and/or Guarantor and any of Lender Parties relating to the
Loan.  Borrower and Guarantor, by execution of the Joinder, on behalf of
themselves and each of their respective successors and assigns, covenant and
agree never to institute or cause to be instituted or continue prosecution of
any suit or other form of action or proceeding of any kind or nature whatsoever
against any of Lender Parties by reason of or in connection with any of the
foregoing matters, claims or causes of action.  For the avoidance of doubt, the
release and covenant not to sue set forth in this Section 4.3 shall not release,
waive or impair any rights, liabilities, actions, claims, demands or causes of
action, if any, of the Borrower or Guarantor against any Lender Party not
related to or not arising from (a) the Loan, (b) the Loan Documents or (c) the
Indebtedness.
 
 
5

--------------------------------------------------------------------------------

 
 
4.4   Bankruptcy.  In the event that Borrower or Guarantor shall take any action
constituting a Debtor Proceeding, Borrower irrevocably consents to an order from
the bankruptcy court prohibiting Borrower's use of all "cash collateral" (as
defined in section 363 of the Bankruptcy Code). In the event that (a) Borrower
or Guarantor take any action constituting a Debtor Proceeding, and (b) the
Designated Directors at anytime cease to be or no longer comprise a majority of
the voting members of the Borrower’s board of directors,  Borrower irrevocably
consents to relief from any automatic stay imposed by Section 362 of Bankruptcy
Code, or otherwise, on or against the exercise of the rights and remedies
otherwise available to Lender as provided in this Agreement or any other Loan
Document with respect to the Collateral and as otherwise provided by law, and
Borrower hereby irrevocably waives any right to object to such relief.  The
provisions of this section shall survive the termination of this Agreement.
 
4.5   Payment of Transaction Costs and Expenses.  Borrower shall pay all
reasonable costs incurred in connection with the preparation, negotiation,
execution and recording of this Agreement and related transactions, including,
without limitation (the "Transaction Expenses"): (a) the reasonable legal fees
and disbursements of Lender's general counsel, Bilzin Sumberg Baena Price &
Axelrod LLP, and Lender's local counsel, if applicable; (b) the costs of
obtaining and delivering to Lender tax, UCC records, judgment and bankruptcy
searches (the "Searches"), each satisfactory to Lender; and (c) certificates of
good standing issued by the applicable Secretary of State for all Borrower
Parties (the "Certificates of Good Standing").  The Transaction Expenses shall
be paid by Borrower simultaneously with the execution of this
Agreement.  Borrower acknowledges and agrees that Lender shall not apply any of
the Transaction Expenses at any time to reduce the Loan Indebtedness.
 
4.6   Further Assurances.  Borrower and Law Office shall thereafter execute and
deliver to Lender such agreements, instruments, documents, financing statements
and other writings as may be reasonably requested from time to time by Lender to
perfect and to maintain the perfection of Lender's security interest in and to
the Collateral and to consummate the transactions contemplated by or in the Loan
Documents and this Agreement.
 
4.7   Control Account Agreements.  Borrower and DJS Processing shall enter into
control account agreements in the form set forth on Exhibit A attached hereto
that grant control to Lender over all of their operating accounts in connection
with the occurrence of a Termination Event.  Borrower and Law Office shall enter
into control account agreements in favor of Lender in the form set forth on
Exhibit B attached hereto that grant control to Lender over all of Law Office's
operating accounts in connection with the occurrence of a Termination
Event.  Borrower and DJS Processing shall not, and shall cause Guarantor not to,
open and/or maintain any deposit accounts other than the Existing Bank Accounts.
 
 
6

--------------------------------------------------------------------------------

 
 
4.8   Approved Budget.  Borrower, Lender and Law Office hereby agree to the
operating budget of Borrower set forth on Exhibit C attached hereto and to the
operating budget of Law Office set forth on Exhibit D attached hereto, in each
case for the ninety day period until the initial Forbearance Expiration Date (as
defined below) and Lender may agree in writing in its sole discretion to an
operating budget for any extension of the Forbearance Expiration Date (each such
approved operating budget, an "Approved Budget").  Borrower shall operate its
business and make all payments in accordance with the applicable Approved Budget
and shall not incur any expenditure or make any payment (a) not provided for in
the applicable Approved Budget or (b) in excess of 110% of the amount set forth
in any line item of the applicable Approved Budget without the prior written
consent of Lender, in its sole discretion.
 
4.9   Use of Cash Collateral.  Lender consents to Borrower’s use of $227,000 on
deposit with JP Morgan Chase, N.A. to pay operating expenses in accordance with
the Approved Budget.
 
ARTICLE 5
FORBEARANCE
 
5.1   Forbearance Covenant.  Borrower acknowledges and agrees that Lender shall
have the free and unrestricted right, at any time and from time, subject to the
provisions of this Agreement, to exercise any and all rights available to Lender
under this Agreement and the Loan Documents, in equity or at law, in connection
with any existing defaults, including, without limitation, the Acknowledged
Defaults, and/or or any default or Event of Default, whether of the type or
nature of the Acknowledged Defaults or otherwise.  However, subject to the terms
of this Agreement and provided no Termination Event occurs, Lender agrees to
take no action to enforce payment of the Indebtedness up to and including the
ninetieth (90th) day after the Execution Date of this Agreement (the,
"Forbearance Expiration Date"); provided, however, that the Forbearance
Expiration Date shall automatically be extended for an additional ninety (90)
day period in the event that a Termination Event has not occurred and Lender has
agreed in writing in its sole discretion to an Approved Budget for such
additional 90 day period.    The forbearance by Lender, subject to the terms and
conditions of this Agreement, is referred to as the "Forbearance
Covenant".  Borrower agrees that the Forbearance Covenant does not relate or
extend to any actions that Lender may take under the Loan Documents or this
Agreement, in equity or at law, solely to preserve and protect the Collateral or
the interests of Lender in the Collateral (excluding, however, any action to
collect or realize upon the Collateral), including, without limitation, (a) the
filing of actions, or the defending of or intervention in actions (such as
foreclosure proceedings) brought by third parties or by Borrower relating to the
Collateral or the interests of Lender therein or (b) the sending of notices to
any persons or entities concerning the existence of security interests or liens
in favor of Lender relating to the Collateral.
 
5.2   Excess Cash Payments.
 
(a)           In consideration of the Forbearance Covenant and the other
agreements and covenants of Lender in this Agreement, Borrower agrees to pay to
Lender, by immediately available wired funds, by not later than 2:00 p.m.
Eastern time on Friday, May 20, 2011 and continuing on each second Friday
thereafter until the Forbearance Expiration Date, all Excess Cash (the "Excess
Cash Payments").
 
 
7

--------------------------------------------------------------------------------

 
 
(b)   Simultaneously with Borrower’s remittance of each Excess Cash Payment,
Borrower shall submit to Lender for the preceding two week period, such
financial data, statements, reports and related documentation with respect to
Collateral as reasonably requested by Lender.
 
(c)   In consideration of the Forbearance Covenant and the other agreements and
covenants of Lender in this Agreement, Borrower agrees to pay to Lender, by
immediately available wired funds, by not later than 2:00 p.m. Eastern time two
(2) business days after receipt of any Sale Proceeds, all Sale Proceeds (the
"Sale Proceeds Payments").
 
(d)   Simultaneously with Borrower’s remittance of each Sale Proceeds Payment,
Borrower shall submit to Lender such financial data, statements, reports and
related documentation with respect to the Sale Proceeds as reasonably requested
by Lender.
 
(e)   In consideration of the agreements and covenants of Lender in this
Agreement, Law Office and its agents and representatives agree to pay to Lender,
by immediately available wired funds, by not later than 2:00 p.m. Eastern time
on Friday, May 20, 2011 and continuing on each second Friday thereafter until
the Forbearance Expiration Date, all Law Office Excess Cash (the "Law Office
Excess Cash Payments").  To the extent any agent and/or representative of Law
Office receives any funds of Law Office, any such agent or representative shall
pay to Law Office any such funds of Law Office, by immediately available wired
funds, by not later than two business days after receipt of such funds of Law
Office.
 
(f)   Simultaneously with Law Office’s remittance of each Law Office Excess Cash
Payment, Borrower shall submit to Lender for the preceding two week period, such
financial data, statements, reports and related documentation with respect to
Collateral as reasonably requested by Lender.
 
5.3   Nature and Effect of Forbearance Payments.  The Excess Cash Payments and
Sale Proceed Payments actually received by Lender shall be applied by Lender
against the Indebtedness in such manner as Lender may in its sole discretion
deem appropriate, except as otherwise set forth herein.  Borrower acknowledges
and agrees, however, that the Excess Cash Payments and Sale Proceeds Payments
received by Lender shall be accepted by Lender to be applied in accordance
herewith, which Indebtedness is and shall at all times remain due and payable
until paid and satisfied in full.  Lender's receipt and/or application of the
Excess Cash Payments and/or Sale Proceeds Payments against the Indebtedness (a)
shall not be deemed to reinstate the Loan nor cure the Acknowledged Defaults or
any existing or future defaults or Events of Default and (b) shall not
constitute a waiver of any of the rights and remedies of Lender under the Loan
Documents, this Agreement, in equity or at law with respect to any existing
default, Event of Default or any future default or Event of Default.
 
5.4    Payment of Indebtedness.  Borrower acknowledges and agrees that payment
of the Indebtedness in full must be made on or prior to the Forbearance
Expiration Date.
 
5.5   Guarantor.  As a condition precedent to Lender’s execution of this
Agreement, Guarantor shall execute and deliver to Lender the Joinder in the form
attached hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
5.6   UCC Financing Statements.  Borrower hereby grants, re-grants, and confirms
unto Lender a first lien priority interest in all Collateral to the maximum
extent permitted by the Uniform Commercial Code, as amended subsequent to the
making of the Loan.  Borrower hereby further consents to the filing from time to
time of any financing statements or other Uniform Commercial Code forms
required, or deemed appropriate by Lender, to be filed in the applicable states
or any other filing office (collectively "Filings") in order to, inter alia,
preserve, protect and perfect said interest and, notwithstanding anything
contained in any of the Loan Documents to the contrary, said Filings may be made
by Lender without the consent or signature of Borrower.
 
ARTICLE 6
TERMINATION EVENTS; REMEDIES
 
6.1   Termination Events.  For purposes of this Agreement, each of the following
shall constitute a Termination Event (each, a "Termination Event"):
 
(a)   Payments.  If Borrower shall fail to pay any payment provided for in this
Agreement, including, without limitation, any Excess Cash Payments or Sale
Proceed Payment, when the same shall become due and payable and after the
expiration of any applicable grace or cure period.
 
(b)   Misrepresentations.  If any representation or warranty of Borrower in this
Agreement shall be untrue or inaccurate in any material respect when made.
 
(c)   Breach of Other Covenants.  Except for the Acknowledged Defaults, an Event
of Default exists or hereafter arises or Borrower otherwise fails to fully and
timely perform any of its covenants, agreements and obligations under this
Agreement.
 
(d)   Bankruptcy or Insolvency Action.
 
(i)   If Borrower shall file any Debtor Proceeding; or
 
(ii)   If any involuntary petition under any chapter of the Bankruptcy Code
shall be filed against Borrower, or Borrower shall become the subject of any
Debtor Proceeding; or
 
(iii)   The Collateral or any portion thereof or interest therein, shall become
the property of any bankruptcy estate or the subject of any Debtor Proceeding;
or
 
(iv)   If Borrower should fail to pay within ten (10) days of demand from Lender
or its affiliate any costs (including reasonable attorneys' fees) incurred by
Lender in connection with any Debtor Proceeding.
 
(e)   Legal Action.  If Borrower shall, directly or indirectly, file or
institute, or cause to be filed or instituted or cooperate in the filing or
institution against any of Lender Parties, any lawsuit, complaint,
administrative claim, adversary proceeding, or other legal action relating,
directly or indirectly, to the Collateral or the Loan.
 
 
9

--------------------------------------------------------------------------------

 
 
6.2   Lender's Rights upon Occurrence of Termination Event or Event of
Default.  Upon the occurrence of a Termination Event, Lender's obligations under
this Agreement, including, without limitation, the Forbearance Covenant, shall
immediately and without further notice to Borrower, terminate and be of no
further force and effect and Lender shall immediately be entitled, without
further notice to Borrower to exercise any or all of Lender's rights and
remedies under the Loan Documents, in equity and at law (all of such rights and
remedies being cumulative), including, but not limited to, demanding immediate
payment of the entire Indebtedness, to the same extent as Lender would be
entitled if the Forbearance Covenant had never been part of this Agreement.  The
covenants and agreements of Borrower contained in this Section shall be referred
to as the "Cooperation Covenants".
 
ARTICLE 7
MISCELLANEOUS
 
7.1   Survival of Provisions.  The covenants, acknowledgements, representations,
agreements and obligations contained in this Agreement shall survive the
consummation of the transactions contemplated by this Agreement.
 
7.2   No Limitation of Remedies.  No right, power or remedy conferred upon or
reserved to or by Lender in this Agreement is intended to be exclusive of any
other right, power or remedy conferred upon or served to or by Lender under this
Agreement, the Loan Documents or at law.  Each and every remedy shall be
cumulative and concurrent, and shall be in addition to each and every other
right, power and remedy given under Agreement, the Loan Documents or now or
subsequently existing in equity or at law.
 
7.3   No Waivers.  Except as otherwise expressly set forth in this Agreement,
nothing contained in this Agreement shall constitute a waiver of any rights or
remedies of Lender under the Loan Documents, in equity or at law.  No delay or
failure on the part of Lender in the exercise of any right or remedy under this
Agreement shall operate as a waiver, and no single or partial exercise of any
right or remedy shall preclude other or further exercise thereof or the exercise
of any other right or remedy.  No action or forbearance by Lender contrary to
the provisions of this Agreement shall be construed to constitute a waiver of
any of the express provisions.
 
7.4   Successors or Assigns.  Whenever any Party is named or referred to in this
Agreement, the heirs, executors, legal representatives, successors,
successors-in-title and assigns of such Party shall be included.  All covenants
and agreements in this Agreement shall bind and inure to the benefit of the
heirs, executors, legal representatives, successors, successors-in-title and
assigns of the Parties, whether so expressed or not.
 
7.5   Construction of Agreement.  Each Party acknowledges that it has
participated in the negotiation of this Agreement.  No provision of this
Agreement shall be construed against or interpreted to the disadvantage of any
Party by any court or other governmental or judicial authority by reason of such
Party having or being deemed to have structured, dictated or drafted such
provision.  Borrower at all times has had access to an attorney in the
negotiation of the terms of and in the preparation and execution of this
Agreement.  Borrower has had the opportunity to review and analyze this
Agreement for a sufficient period of time prior to execution and delivery.  No
representations or warranties have been made by or on behalf of Lender, or
relied upon by Borrower, pertaining to the subject matter of this
Agreement.  All prior statements, representations and warranties, if any, are
totally superseded and merged into this Agreement, which represents the final
and sole agreement of the Parties with respect to the subject matters of this
Agreement.  All of the terms of this Agreement were negotiated at arm's length,
and this Agreement was prepared and executed without fraud, duress, undue
influence or coercion of any kind exerted by any of the Parties upon the
others.  The execution and delivery of this Agreement is the free and voluntary
act of Borrower.
 
 
10

--------------------------------------------------------------------------------

 
 
7.6   Invalid Provision to Affect No Others.  If, from any circumstances
whatsoever, fulfillment of any provision of this Agreement or any transaction
related thereto at the time performance of such provision shall be due, shall
involve transcending the limit of validity presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity.  If any clause or provision
operates or would prospectively operate to invalidate this Agreement, in whole
or in part, then such clause or provision only shall be deemed deleted, as
though not contained, and the remainder of this Agreement shall remain operative
and in full force and effect.
 
7.7   Usury.  This Agreement and all other agreements made by Borrower relating
directly or indirectly to the Indebtedness are expressly limited so that in no
event or contingency whatsoever shall the amount of interest received, charged
or contracted for by Lender exceed the highest lawful amount of interest
permissible under the laws of Florida.  If, under any circumstances whatsoever,
performance of any provision of the Note, the other Loan Documents or this
Agreement, at the time performance of such provision shall be due, shall result
in the highest lawful rate of interest permissible under the laws of Florida
being exceeded, then ipso facto, the amount of interest received, charged or
contracted for by Lender shall be reduced to the highest lawful amount of
interest permissible under the laws of Florida, and if for any reason
whatsoever, Lender shall ever receive, charge or contract for, as interest, an
amount which would be deemed unlawful, such amount of interest deemed unlawful
shall be applied to principal (whether or not due and payable) or refunded to
Borrower (if all principal has been paid) and not to the payment of interest.
 
7.8   Indemnity.  Borrower agrees to indemnify and hold harmless Lender from any
liabilities, costs, expenses (including attorneys' and paralegal fees at all
tribunal levels) or claims of Florida or any other governmental agency for
documentary stamps, intangible, mortgages or other similar taxes and any
interest or penalties thereon which may be or become due in connection with (a)
the execution, delivery or recording of this Agreement or (b) the transactions
contemplated by this Agreement.  This section shall survive termination of this
Agreement.
 
7.9   Notices.  Any and all notices, elections, approvals, consents, demands,
requests and responses ("Communications") permitted or required to be given
under this Agreement or the Loan Documents shall not be effective unless in
writing, signed by or on behalf of the Party giving the same, and sent by hand
delivery or overnight courier service (such as Federal Express), to the Party to
be notified at the address of such Party set forth below or at such other
address within the continental United States as such other Party may designate
by notice specifically designated as a notice of change of address and given in
accordance with this Section.  Any Communications shall be effective upon the
earlier of their receipt or three days after mailing in the manner indicated in
this Section.  Receipt of Communications shall occur upon actual delivery but if
attempted delivery is refused or rejected, the date of refusal or rejection
shall be deemed the date of receipt.  Any Communication, if given to Lender,
must be addressed as follows, subject to change as provided above:
 
 
11

--------------------------------------------------------------------------------

 
 
BA Note Acquisition LLC
c/o Bilzin Sumberg Baena Price & Axelrod LLP
1450 Brickell Avenue, Suite 2300
Miami, Florida 33131
Attn:    Scott L. Baena, Esq.
Jay M. Sakalo, Esq.
Telephone:  305.374.7580
Email:  sbaena@bilzin.com
jsakalo@bilzin.com


and, if given to Borrower, must be addressed as follows, notwithstanding any
other address set forth in the Loan Documents to the contrary, subject to change
as provided above:


DAL Group, LLC
950 S. Pine Island Road
Plantation, FL 33324
Attn:  Stephen J. Bernstein
Telephone: 305.776.8618
Email: sbernstein@djspenterprises.com


With a copy to:


Berger Singerman PA
200 S. Biscayne Boulevard
Suite 1000
Miami, FL 33131
Attn:  Jordi Guso, Esq.
Telephone: 305.755.9500
Direct Line:  305.714.4375
Email: jguso@bergersingerman.com
 
7.10   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the state of Florida, without regard to its
principles of conflict of laws.
 
7.11   Future Negotiations.  Borrower acknowledges and agrees that (a) Lender
has no obligation whatsoever to discuss, negotiate or to agree to any
restructuring of the Loan, or any modification, amendment, restructuring or
reinstatement of the Loan Documents or to forbear from exercising its rights and
remedies under the Loan Documents, except as expressly provided in this
Agreement; (b) if there are any future discussions among Lender and Borrower
concerning any such restructuring, modification, amendment or reinstatement,
then no restructuring, modification, amendment, reinstatement, compromise,
settlement, agreement or understanding with respect to the Loan, the Loan
Documents, or any aspect thereof, shall constitute a legally binding agreement
or contract or have any force or effect whatsoever unless and until reduced to
writing and signed by authorized representatives of the Parties; and (c)
Borrower Parties shall not assert or claim in any legal proceedings or otherwise
that any such agreement exists except in accordance with the terms of this
Section.
 
 
12

--------------------------------------------------------------------------------

 
 
7.12   Relationship of Parties.  The Parties do not intend by this Agreement to
create a partnership or a joint venture.  The relationship of Lender to Borrower
is that of "lender" and "borrower" and the Parties acknowledge and agree that
the obligations of Lender and Borrower set forth herein are not intended to
benefit and should not be relied on by third parties.
 
7.13   Headings.  The headings of the articles, sections and subsections of this
Agreement are for the convenience of reference only and are not to be considered
a part of this Agreement, and shall not be used to construe, limit, or otherwise
affect any of such documents.
 
7.14   Modifications.  The terms of this Agreement may not be changed, modified,
waived, discharged, or terminated orally, but only by an instrument or
instruments in writing, signed by the Party against whom the enforcement of the
change, modification, waiver, discharge or termination is asserted.
 
7.15   Time of Essence; Consents.  Time is of the essence of this Agreement and
the Loan Documents.  Any provisions for consents or approvals in this Agreement
shall mean that such consents or approvals shall not be effective unless in
writing and executed by Lender.
 
7.16   Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all such counterparts together
shall constitute one and the same instrument.  This Agreement shall not be
binding on either party until executed and delivered by both parties.
 
7.17   Waiver of Trial by Jury.  EACH OF BORROWER AND LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT, OR ANY OTHER
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF ANY OF BORROWER PARTIES OR LENDER RELATING TO
THE LOAN AND THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS
AGREEMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO
THIS AGREEMENT AND THE OTHER FORBEARANCE DOCUMENTS.  EACH OF BORROWER AND LENDER
IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.
 
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
 
 
 
 
13

--------------------------------------------------------------------------------

 

 
The Parties have executed and delivered this Agreement as of the date and year
first above written.


LENDER:
 
­­­BA Note Acquisition LLC, a Delaware limited liability company


By: DMRJ Group I, LLC, its manager


By:         /s/ Joan Janczewski                                
Name:    Joan Janczewski                                
Title:      COO                                






BORROWER:
 
DAL Group, LLC, a Delaware limited liability company




By:           /s/ Stephen J. Bernstein
Name:      Stephen J. Bernstein                                           
Title:        President                                




DJS PROCESSING:
 
DJS Processing, LLC, a Delaware limited liability company




By:           /s/ Stephen J. Bernstein
Name:      Stephen J. Bernstein                                           
Title:        President                                




LAW OFFICE:
 
Law Offices of David J. Stern, P.A., a Florida professional corporation


By:           /s/ David J. Stern                                
Name:      David J. Stern                                           
Title:        President               
 
 
14

--------------------------------------------------------------------------------

 
                 
JOINDER BY AND AGREEMENT OF GUARANTOR


Each of the undersigned, Professional Title and Abstract Company of Florida,
LLC, Default Servicing, LLC, Timios, Inc. and DJS Processing, LLC (being
collectively and individually “Guarantor”), being guarantors of the Loan (as
such term is defined in that certain Forbearance Agreement of even date herewith
by and between BA Note Acquisition LLC, as “Lender”, and DAL Group, LLC, a
Delaware limited liability company, as “Borrower” (the "Forbearance Agreement")
pursuant to each certain Guaranty dated as of March 18, 2010  (other than the
Guaranty executed by Timios, Inc., which is undated) executed by each Guarantor
in favor of Original Lender, as now held by Lender (collectively, the
“Guaranty”), hereby represents and warrants and acknowledges and agrees with
Lender the following:


1.           Reaffirmation of Guaranty.  The Guaranty constitutes the valid,
legally binding obligation of Guarantor in favor of Lender, as successor in
interest to Bank of America, N.A., enforceable against Guarantor, in accordance
with its terms.  By their execution hereof, Guarantor waives and releases any
and all defenses, affirmative defenses, setoffs, claims, counterclaims and
causes of action of any kind or nature which any Guarantor has asserted, or
might assert, against any of Lender Parties which in any way relate to or arise
out of the Guaranty or any of the other Loan Documents.  Each Guarantor consents
to the execution and delivery of the Forbearance Agreement by Borrower and agree
and acknowledges that the liability of such Guarantor under the Guaranty shall
not be diminished in any way by the execution and delivery of the Modification
Agreement or by the consummation of any of the transactions contemplated thereby
and that the term "Indebtedness" under the Guaranty shall include fraud or
intentional misrepresentation by Borrower in the Forbearance Agreement.


2.           Agreements of Guarantor.  By their execution hereof, Guarantor
agrees to the execution of the Forbearance Agreement by Borrower.


3.           Cooperation Covenants.  Without limiting the terms of the Guaranty,
Guarantor agrees that any failure of Borrower after a Termination Event or Event
of Default occurring from and after the Effective Date to comply, or any attempt
by Guarantor after a Termination Event or Event of Default occurring from and
after the Effective Date to interfere with Borrower's compliance, with the
Cooperation Covenants shall subject Guarantor to recourse for the Indebtedness.


4.           Waiver of Trial by Jury.  EACH GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT, OR ANY OTHER
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF GUARANTOR OR LENDER RELATING TO THE LOAN AND
THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS AGREEMENT.  THIS PROVISION
IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS AGREEMENT AND THE OTHER
FORBEARANCE DOCUMENTS.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
 
 
1

--------------------------------------------------------------------------------

 


5.           Defined Terms.  All terms that are used herein that are not defined
herein shall have the meaning ascribed to them in the Forbearance Agreement.


(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 


Each Guarantor has executed and delivered this Joinder and Agreement to be
effective as of the Execution Date of the Forbearance Agreement.


GUARANTOR:
 
Professional Title and Abstract Company of Florida, LLC




By:      /s/ Stephen J. Bernstein
Name: Stephen J. Bernstein
Title:   President


Default Servicing, LLC




By:      /s/ Stephen J. Bernstein
Name: Stephen J. Bernstein
Title:   Vice President


DJS Processing, LLC




By:       /s/ Stephen J. Bernstein
Name: Stephen J. Bernstein
Title:   Vice President


Timios, Inc.




By:      /s/ Stephen J. Bernstein
Name: Stephen J. Bernstein
Title:   Vice President


 
3

--------------------------------------------------------------------------------

 
 